DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 03/09/2020 and 09/15/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference US 2018/0136884 A1 teaches ID terminal authenticates a user, and a printer prepares log data to print. 
Reference US 2018/0288279 A1 teaches storing a job, encrypts a user ID of login, user logged to issue executing the job.
Reference US 2015/0277830 A1 teaches a server that stores a job, a printer that stores a number and order.
Reference US 2013/0182282 A1 teaches a display stores in a storage ID information of a program, and authentication (S102).
Reference US 2014/0082148 A1 teaches a server receives a request destined for a device. Stores the request in storage. Reports status change of the device and sends the request as a response to the report (see abstract).

Reference US 2018/0270216 A1 teaches a terminal and electronic device (printer) and authentication processor in the printer (see fig. 6A). 
Reference JP 2016-177551 corresponds to US 20180032708 A1 described above.
Reference JP 2008-059019 teaches a server, a network, user authentication, receiving job, and recording by a printer (see abstract).
Reference JP 2005-173816 teaches printing even when unable to communicate with authentication server (see abstract).     
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the authentication apparatus in claim 3; the authentication system in claim 5; an authentication system in claims 12 and 13. 
In the specification, in paragraph 0033 (USPGPUB version), “the authentication server 10 is an example of an authentication apparatus, and/or, in figure 1 (“authentication server 10”), is/are interpreted to read on: the authentication apparatus in claim 3. 
In the specification, in paragraph 0027 (USPGPUB version), “FIG. 1 is a diagram illustrating an example of a configuration of the authentication system 1 according to the the authentication system 1 includes an authentication server 10, information processing apparatuses 20, and terminals 30.”, and/or, in figure 1 (“authentication server 10”, “information processing apparatuses 20”, and “terminals 30”), is/are interpreted to read on: the authentication system in claim 5; an authentication system in claims 12 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, namely, DOUI (US 2011/0222103 A1), discloses an authentication system (see figures 1, 3 and 11) comprising: a terminal (1000, 1001, 1002, 1003, 1004 and 1005; and see par 60 “terminal 1000”, see figs 1, 3 and 11); and an information processing apparatus (see par read out a card number from an IC card held over the IC card reader 20i by the user, and to convey the card number thus read out to the log-on information authentication portion 2300. It is assumed that the card number is a user identifier in the present embodiment. In par 0071 “The log-on information authentication portion 2300 serves to perform authentication on the card number received from the log-on information obtaining portion 2200. The log-on information authentication portion 2300 refers to user information stored in the user information storage portion 3200 to perform authentication on the card number. If the card number is registered in the user information, then the log-on information authentication portion 2300 determines that the authentication is successful. In contrast, if the card number is not registered in the user information, then the log-on information authentication portion 2300 determines that the authentication inherently includes a processor, i.e., a CPU) configured to: store a job designated by the user (see figures 3 and 11, print data storage portion 1400, and see par 0064 “The print job generation/transmission portion 1200 reads out, from the print data storage portion 1400, print data of the document specified by the user or the like, and creates a print job including the print data thus read out and a MAC address read out from the MAC address storage portion 1300.”); receive the user information from the information processing apparatus (see figure 11, card number reception setting portion 1500, see par 0159, card number reception setting portion 1500 is added to the user terminal 1000; see figure 11; see par 0196 “The card number reception setting portion 1500 of the user terminal 1000 receives the card number from the card number informing portion 3500 to inform the print job generation/transmission portion 1200 of the card number. Thereafter, the print job generation/transmission portion 1200 generates a print job 2920 in which the card number is set in the control information 2921”; see par 0089 “ The user information 3210 includes a card number 3211 and a MAC address 3212. The user information 3210 contains information about all the users who are permitted to use the MFP 2000. One record having such a structure is registered for one user.”; see par 0090 “The card number 3211 indicates the number of a card possessed by a user who is allowed to use the MFP 2000, and serves as a user identifier.” and see par 0091 “ The MAC address 3212 serves as an identifier of a user terminal used by a user a user identified by a card number indicated in the card number 3211 of the record does not use a user terminal.” 
However, the closest prior art of record, namely, DOUI (US 2011/0222103 A1), discussed above, does not disclose, teach or suggest, wherein the information processing apparatus (i.e., MFP 2000) includes one or more first processors (see figure 2, CPU 20a) configured to: accept terminal information for use in identification of the terminal; and identify the terminal based on the terminal information, to transmit the user information to the terminal, and the terminal (1000) includes one or more second processors (see par 47, terminals 1000 to 1005 is a terminal such as a personal computer, a personal computer inherently includes a processor, i.e., a CPU) configured to: perform authentication of the user based on the user information received, in combination with the other claimed limitations, as recited in independent claim 1. 
Dependent claims 2-4, 6 and 8-9 are found to be allowable because they are dependent on allowable independent claim 1 above. 

Regarding independent claim 5, the closest prior art of record, namely, DOUI (US 2011/0222103 A1), discussed above, does not disclose, teach or suggest, wherein the information processing apparatus (i.e., MFP 2000) includes one or more first processors (see figure 2, CPU 20a) configured to: accept terminal information for use in identification of the terminal; identify the terminal based on the terminal information, to transmit the user information to the terminal, and receive a result of authentication of the user performed by the terminal, wherein the terminal (1000) includes one or more inherently includes a processor, i.e., a CPU) configured to: perform authentication of the user based on the user information; transmit the result of authentication to the information processing apparatus, in combination with the other claimed limitations, as claimed in independent claim 5. 
Dependent claims 7 and 10 are found to be allowable because they are dependent on allowable independent claim 5 above. 

Independent claims 11, 12 and 13 recite claim limitations or features, analogous and/or similar to the claimed limitations or features claimed in independent claim 1 above.  Therefore, independent claims 11, 12 and 13 are found to be allowable, over the closest prior art of record, namely, DOUI (US 2011/0222103 A1), discussed above, for the same and/or similar reasons, as discussed above, with respect to independent claim 1 above.
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YAMAMOTO (US 2012/0262749 A1) teaches authentication processing portion in server 2, connected to a network N which connects an MFP 1 and a terminal 5 (see figure 1).
Nishino (US 2016/0124689 A1) teaches MFP 2, network 3, authentication server 4 and terminal 1 (see figure 1).
NISHIDA et al. (US 2016/0212131 A1) teaches a terminal 10, authentication server 30 and an image forming apparatus 20 (see figures 1 and 4).
MURATA (US 2018/0032298 A1) teaches an MFP 200A transmit IP address of main apparatus S208 to portable terminal (300A) (see figure 17).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DOV POPOVICI/           Primary Examiner, Art Unit 2677